Citation Nr: 1737900	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  02-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The appellant is a Veteran served on active duty from January 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDING OF FACT

Competent, credible and probative evidence of record raises a reasonable doubt that the Veteran's current cervical spine disability was incurred in or is a result of his service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a cervical spine disability that he attributes to a training accident that occurred during service in 1965.  In this regard, he has described falling from a helicopter repelling tower onto his shoulders and back, which resulted in him breaking his right ankle and also injuring his right hip and knee, and back, including his neck/cervical spine.  See December 2000 Veteran statement.  

The Veteran's service treatment records (STRs) show that he, in fact, fell from a rappelling tower in March1965, after which he was hospitalized and received treatment for a right ankle fracture.  The STRs do not document any complaints or treatment for neck or cervical spine problems at the time of the March 1965 tower fall or at any point thereafter, including during his separation examination.  

Nevertheless, the Veteran is competent to report events and symptoms he experienced during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, the Board finds probative that the Veteran has provided a consistent report regarding the onset of his neck problems as a result of the in-service tower fall and his report of such appears to be consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154 (a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Indeed, it seems plausible that a fall from a 50 foot fall would have resulted in an injury to several joints, including his neck, even if not documented or reported in contemporaneous medical evidence.  Therefore, the Veteran's report of in-service incurrence of his neck/cervical spine disability is also considered competent and credible evidence of such.  

The Veteran has also submitted several statements from individuals who have known him before and since service and who attest that they have observed the Veteran's health deteriorate over the years as a result of problems with several joints, including his neck/cervical spine.  See e.g., lay statements from D.F., J.F., and J.B.  The lay statements included in the record are considered competent evidence of continued neck problems since service, as they are based on the individual's personal observations and knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The lay statements are also considered credible, as there is no evidence of record that directly contradicts their statements as to the continued nature of the Veteran's neck pain since service.  

The remaining question is whether the Veteran's current cervical spine disability, which has been variously diagnosed as cervical degenerative disc disease and cervical spine strain, and recurrent traumatic cervical disc herniations, is related to his military service.  See e.g., private treatment records and VA examination reports dated February 2015 and March 2016.

In April 2017, a VA clinician, Dr. H., reviewed the record and provided a medical opinion that supports the Veteran's claim.  Dr. H noted that, while the STRs do not document any complaints or treatment for the cervical spine, the STRs do not show the Veteran was specifically asked if he had neck pain and also do not contain any credible records showing he specifically denied any cervical injury related to the March 1965 tower fall.  He also noted it is possible the Veteran's severe ankle pain overshadowed his less painful and significant neck pain.  Dr. H. further noted that, while the post-service evidence shows he injured his neck in the late 1990s, there is no adequate documentation to refute the Veteran's claims that the problems that occurred in the late 1990s originated with the March 1965 tower fall.  He also noted that there are several statements of record which seem to support that the Veteran' cervical spine problem began with the in-service fall.  

In sum, Dr. H stated that it is conceivable that the Veteran sustained a cervical spine injury in March 1965 which, even if it subsequently improved, was aggravated by the post-service injuries that occurred in the late 1990s.  Based on the foregoing, Dr. H. opined that he believes the March 1965 in-service tower fall resulted in an injury that is more likely than not related to his later (current) cervical problems.  

The Board finds that the April 2017 opinion from Dr. H. is competent, credible, and probative evidence in support of the Veteran's claim, as he considered and addressed the Veteran's competent and credible reports of incurring a neck injury during service, as well as the other lay and medical evidence of record.  It also appears Dr. H. based his opinion on his specialized clinical experience and knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of the facts noted above - notably, the current diagnosis of a cervical spine disability, the competent and credible evidence of a neck/cervical spine injury during service, the competent and credible lay evidence of continued neck problems after service, and the positive nexus opinion provided by Dr. H. - and after resolving all reasonable doubt in the Veteran's favor, the Board finds the criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is granted.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


